Citation Nr: 0503360	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-36 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who had verified active service 
from April to October 1958, and from October 1961 to August 
1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 determination 
by the Montgomery VA Regional Office (RO), which denied the 
veteran's claim for nonservice-connected pension benefits.  
In August 2004, the veteran appeared before the undersigned 
at a Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  The veteran had verified service from April to October 
1958, and from October 1961 to August 1962.  

2.  The veteran did not serve in the Republic of Vietnam.  

3.  The veteran had no active duty service during a period of 
war.  


CONCLUSION OF LAW

The veteran does not have qualifying wartime service, and 
does not satisfy the legal criteria for basic eligibility for 
VA pension benefits.  38 U.S.C.A. §§ 101, 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.203 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA provides, among other things, for notice 
and assistance to claimants under certain circumstances, and 
the duty to notify includes the duty to advise what evidence, 
if any, the claimant is responsible for submitting to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

While it appears that the VCAA does not apply in a case (as 
here) where the law is dispositive (see Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001)), the Board finds that 
here, regardless, the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was provided 
VCAA notice in October 2003 correspondence from the RO, and 
in a statement of the case (SOC) in November 2003.  Regarding 
the content of notice, he was advised by the October 2003 
correspondence and the SOC that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  He was notified of 
the evidence necessary to substantiate his claim by the 
August 2002 rating decision, in the October 2003 
correspondence, and in the SOC.  

In September 2003 the veteran accepted the option of a 
Decision Review Officer (DRO) review of his claim, and a DRO 
reviewed the claim de novo (see November 2003 SOC).  As he 
has been generally apprised of what he must show to prevail 
in his claim, what information and evidence he is responsible 
for, and what evidence VA must secure, there is no further 
duty to notify.  See Quartuccio, supra.  VA has obtained 
official certification of the veteran's service.  As service 
department certifications of service are binding on VA, there 
is no additional evidence for the veteran to provide, and no 
further pertinent evidence is outstanding.  In any case, 
evidentiary development is complete to the extent possible; 
VA's duties to notify and assist are met.  Hence, the Board 
finds it proper to proceed with appellate review.  It is not 
prejudicial to the appellant for the Board to do so.  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

A veteran is defined as a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

The payment of nonservice-connected pension benefits is 
provided to veterans who are permanently and totally disabled 
from a nonservice-connected disability which is not the 
result of willful misconduct, but only where the veteran has 
the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 
3.3, 3.314(b) (2004).  A veteran meets the necessary service 
requirements if he served in active military, naval, or air 
service under one of the following conditions:  (1) for 90 
days or more during a period of war; (2) during a period of 
war and was discharged or released from service for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a).  

The Korean Conflict and the Vietnam era are considered 
periods of war under the law.  38 U.S.C.A. § 101(11).  The 
Korean conflict is defined as the period beginning on June 
27, 1950, and ending on January 31, 1955.  38 U.S.C.A. 
§ 101(9); 38 C.F.R. § 3.2(e).  The Vietnam era is defined as 
the period beginning on February 28, 1961, and ending on May 
7, 1975, for veterans who served in the Republic of Vietnam 
during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 
3.2(f).  In all other cases, the wartime period for the 
Vietnam era is defined as beginning on August 5, 1964, and 
ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 
3.2(f).  

VA's determination of whether a claimant's service meets 
these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

The Board recognizes that the appellant is a veteran, and 
that he completed more than 90 days of active service.  His 
periods of active service (or any portion of them), however, 
were not completed during a period of war.  Service personnel 
records, including the veteran's DD Form 214 and additional 
service department records, reflect that he served on active 
duty from April to October 1958 and from October 1961 to 
August 1962, and that he received an honorable discharge.  
Thus, his active service was after the end of the Korean 
conflict and before the beginning of the Vietnam era for 
those who did not actually serve in Vietnam.  Therefore, he 
does not have qualifying wartime service to render him 
eligible for nonservice-connected pension benefits under the 
law.  There is no indication that the service information 
pertinent to the veteran is incorrect, and service department 
verification of service indicates no wartime service. The 
Board finds that the appellant's service therefore does not 
meet the threshold requirements for eligibility for VA 
pension benefits.

At the August 2004 hearing, the veteran acknowledged that he 
did not serve in the Republic of Vietnam.  (See transcript, 
p. 8).  He further acknowledged that he did not have wartime 
service.  (See transcript, p. 6).  Essentially, he requests 
that his service be considered wartime service because he 
served during the "Bay of Pigs" invasion in 1961 (and by 
inference, apparently, during the Cuban Missile Crisis in 
1962).  However, Congress has not defined either period as a 
"period of war" for the purpose of VA pension benefits.  38 
U.S.C.A. § 101(11).

The Board notes that the veteran was ready and willing to do 
whatever his country asked him to do, and fully expected to 
perform his active service during a period of was.  However, 
the Board must apply the law as it exists, and cannot extend 
benefits based on testimony as to why the law should be other 
than what it is.  Cf. Owings v. Brown, 8 Vet. App. 17 (1995), 
quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) ("This 
Court must interpret the law as it exists, and cannot 'extend 
. . . benefits out of sympathy for a particular 
[claimant].'").

In sum, the veteran's service does not meet the threshold 
criteria for basic eligibility for nonservice-connected 
pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3.  He did not serve in active military, naval or air 
service for 90 days or more during a period of war.  The 
record also does not reflect that he was discharged or 
released from service for a service-connected disability, nor 
does the record indicate that he should have received such a 
discharge.  He is not shown to have served on active duty for 
a period of 90 consecutive days or more which began or ended 
during a period of war.  Finally, he did not serve on active 
duty during more than one period of war for an aggregate of 
90 days or more.  Id.

Based on the evidentiary record, the veteran is not a veteran 
of a period of war as legally defined, and has not satisfied 
a threshold legal criterion for establishing eligibility for 
VA pension benefits.  The law is dispositive.  Accordingly, 
this claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal to establish basic eligibility for VA pension 
benefits is denied.  




	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


